UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1855


MARY PRIOLEAU, a/k/a Mary Egboh Oare,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 8, 2013                 Decided:   January 15, 2013


Before KING and    SHEDD,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vanessa Kaja, Crofton, Maryland, for Petitioner.              Stuart F.
Delery, Acting Assistant Attorney General, David             V. Bernal,
Assistant Director, Lauren E. Fascett, Office of             Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,             Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary    Prioleau,       a   native         and    citizen      of   Nigeria,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing    her       appeal      from   the    immigration

judge’s    denial    of     her    motion       for    a   continuance.         We   have

reviewed    the    record    and    find    no        abuse   of   discretion.       See

Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (setting

forth standard of review).              Accordingly, we deny the petition

for review for the reasons stated by the Board.                             See In re:

Prioleau (B.I.A. June 13, 2012).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2